Citation Nr: 1102477	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-29 209	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
before October 3, 2008, and an initial rating higher than 30 
percent October 3, 2008, for posttraumatic stress disorder

2.  Entitlement to a disability rating higher than 20 percent for 
diabetes mellitus, type II.

3.  Entitlement to an initial rating higher than 10 percent for 
coronary artery disease.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1966 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in February 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

While on appeal in rating decision in August 2009, the RO 
increased the rating for posttraumatic stress disorder to 30 
percent, effective October 3, 2008.  The Veteran continued his 
appeal. 

In November 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

The claims for increase for diabetes mellitus and for coronary 
artery disease are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  Before October 3, 2008, posttraumatic stress disorder was 
manifested by occupational and social impairment due to mild 
symptoms under the General Rating Formula for Mental Disorders 
and the symptoms associated with the diagnosis of posttraumatic 
stress disorder under the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) do not more nearly approximate or 
equate to occupational and social impairment with occasional 
decrease in efficiency reduced reliability and productivity. 





2.  From October 3, 2008, posttraumatic stress disorder is 
manifested by a disability picture that equates to occupational 
and social impairment with occasional decrease in efficiency 
under the General Rating Formula for Mental Disorders and the 
symptoms associated with the diagnosis of posttraumatic stress 
disorder under the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) do not more nearly approximate or equate to 
occupational and social impairment with reduced reliability and 
productivity.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent before 
October 30, 2008, and an initial rating higher than 30 percent 
from October 30, 2008, for posttraumatic stress disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  




Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in 
October 2005, on the underlying claim of service connection for 
posttraumatic stress disorder.  Where, as here, service 
connection has been granted and the initial disability ratings 
have been assigned, the claim of service connection has been more 
than substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with the 
RO's decision regarding the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) 
is no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment records as well as VA and private medical records.  The 
Veteran has not identified any additional pertinent records for 
the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in November 2005 and in 
October 2008.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that no further assistance to the Veteran in developing 
the facts pertinent to the claim is required to comply with the 
duty to assist


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.




The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Posttraumatic stress disorder is rated under Diagnostic Code 9411 
under the General Rating Formula for Mental Disorders.  

Under the General Rating Formula for Mental Disorders, the 
criteria for 30 percent are occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for 50 percent are occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.

Ratings are assigned according to the manifestation of particular 
symptoms. However, the use of the term "such as" in 38 C.F.R. § 
4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).



Accordingly, the evidence considered in determining the level of 
impairment for posttraumatic stress disorder under 38 C.F.R. § 
4.130 is not restricted to the symptoms provided in Diagnostic 
Code 9411.  Instead, VA must consider all symptoms of the 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
diagnosis of posttraumatic stress disorder in Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, (DSM- 
IV), of the American Psychiatric Association.

The Global Assessment of Functioning Scale (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A GAF score of 61 to 70 indicates mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functions pretty well 
with some meaningful interpersonal relationships.  A GAF score of 
51 to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with co-workers).  

Neither the number of symptoms, nor the type of symptoms, nor the 
GAF score controls in determining the rating.  It is the overall 
effect of the symptoms that determines the rating.

Facts

On VA examination in November 2005, the Veteran complained of 
occasional recall of combat.  It was noted that the Veteran had 
retired, not due to disability, a year and half earlier after 17 
years as a probation officer, and he was not seeking employment.   
The examiner described the Veteran asymptomatic and that the 
Veteran had been attending group and individual therapy.  



There was no problem with panic attacks, depression, or anxiety, 
impulse control, delusions, hallucinations, or suicidal or 
homicidal ideations.  The Veteran's behavior was described as 
appropriate.  The Veteran indicated that he had many friends and, 
for the most part, he had a good relationship with his family.  
He stated that he dreamed about Vietnam every 6 to 7 months and 
only thought of it during the day when he saw something on 
television about the current war.  The examiner noted that the 
Veteran's  symptoms did not result in a clinically significant 
impairment in social or occupational functioning and that the 
posttraumatic stress disorder-related issues were very minimal.  
The GAF score was 67. 

VA records from November 2005 to May 2007 do not show that the 
Veteran was regularly followed or treated for posttraumatic 
stress disorder. 

On VA examination on October 3, 2008, the Veteran stated that he 
was finding it harder now to sleep, due to recurrent dreams, and 
that he was not able to go to the Vet Center as often and that 
his symptoms were not constant, occurring a couple of times a 
month, although he had become more withdrawn.  The Veteran stated 
that his symptoms were worse than they had been. The examiner 
described the Veteran's thought process as normal.  The Veteran 
did not experience suicidal or homicidal ideation, or obsessive 
or ritualistic behavior.  The Veteran was on medication for 
depression.  The diagnosis was moderate posttraumatic stress 
disorder.  The GAF score was 60. 

In November 2010, the Veteran testified that he was on medication 
for posttraumatic stress disorder and that there had been an 
increase in his posttraumatic stress disorder symptoms, although 
he reported that the frequency of his nightmares had decreased 
and he had pretty good social relationships with the other 
residents in his living facility.






Analysis

Before October 3, 2008

Before October 3, 2008, the Veteran's posttraumatic stress 
disorder was best described as mild.  The Veteran described 
experiencing nightmares and flashbacks only a few times a year 
and that he had a good social network of friends and family. 
There was no evidence of any inappropriate behavior, impaired 
impulse control depression, anxiety, panic attacks, or memory 
loss.  The GAF score of 67 was also consistent with the 
conclusion of the VA examiner that the Veteran's symptoms had 
only slight, if any, effect on employment or social functioning. 

As for symptoms associated with the diagnosis of posttraumatic 
stress disorder, such as nightmares and reexperiencing events of 
Vietnam, the findings do not more nearly approximate or equate to 
occupational and social impairment due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), mild memory loss (such as forgetting names, 
directions, recent events), which are the criteria for the next 
higher rating. 

For the above reasons, the preponderance of the evidence is 
against an initial rating higher than 10 percent for 
posttraumatic stress disorder before October 3, 2008, and the 
benefit-of- the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

From October 3, 2008

On VA examination on October 3, 2008, the Veteran stated that he 
was finding it harder now to sleep, because of recurrent dreams 
and that his symptoms were not constant, although he had become 
more withdrawn.  






In the absence of symptoms or findings of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; impairment 
of short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships, the criteria for the next higher rating 
have not been met.  The GAF score of 60 is also consistent with 
the diagnosis of the VA examiner, that is, moderate posttraumatic 
stress disorder. 

As for symptoms associated with the diagnosis of posttraumatic 
stress disorder, such as nightmares, the findings do not more 
nearly approximate or equate to occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships, which are the criteria for the next higher 
rating.

For the above reasons, the preponderance of the evidence is 
against an initial rating higher than 30 percent for 
posttraumatic stress disorder from October 3, 2008, and the 
benefit-of- the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

And no increase is warranted in the staged ratings over the 
period of the appeal.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.




The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned ratings 
are, therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology for posttraumatic stress 
disorder and provide for higher ratings for more severe symptoms.  
As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular ratings are, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 10 percent before October 3, 2008, 
and an initial rating higher than 30 percent from October 3, 
2008, for posttraumatic stress disorder is denied.








REMAND

On the claims for increase for diabetes mellitus and for coronary 
artery disease, the Veteran was scheduled in October 2009 for VA 
examinations to evaluate the disabilities, but the Veteran was 
hospitalized in October 2009 for heart problems. 

The Board considers this good cause for the Veteran's failure to 
report for his scheduled VA examinations.  And further 
development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf the 
records of Providence Hospital, pertaining 
to treatment of heart disease in July and 
August 2010. 

2.  Afford the Veteran a VA examination to 
determine the current level of impairment 
due to diabetes mellitus. 

The VA examiner is asked to report:

a).  Any episodes of ketoacidosis or 
hypoglycemic reactions, requiring 
hospitalization; or, 

b).  Twice monthly visits to a diabetic 
care provider; or, 

c). Whether the Veteran requires 
regulation of activities, that is, 
avoidance of strenuous activities. 



The Veteran's file should be made 
available to the examiner for review.

3.  Afford the Veteran a VA examination to 
determine the current level of impairment 
due coronary artery disease.

The VA examiner is asked to describe 
whether the Veteran has: 

a).  A workload of greater than 5 METs but 
not greater than 7 METs, resulting in 
dyspnea, fatigue, angina, dizziness, or 
syncope; or, evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or 
X-ray; or 

b).  An episode of acute congestive heart 
failure in the past year; or workload of 
greater than 3 METs but not greater than 5 
METs, resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or, left 
ventricular dysfunction with an ejection 
fraction of 30 to 50 percent. 

If METs testing cannot be done for 
medical reasons, an estimation of the 
level of activity, expressed in METs 
and supported by specific examples, 
such as slow stair climbing that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope should be used.





The VA examiner is also asked to comment 
on: 

c).  Whether the Veteran's hospitalization 
in July and August 2010 for heart disease 
was caused by or aggravated by service-
connected coronary artery disease.

The Veteran's file should be made 
available to the examiner for review.

4.  After the above development is 
completed, adjudicate the claims for 
increase for diabetes mellitus and for 
coronary artery disease.  If any benefit 
sought remains adverse to the Veteran, 
then provide him and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


